OPINION OF THE COURT
Per Curiam.
*87In or about July 2005, the respondent was arrested in Orange County for stealing escrow funds and forging business records. On December 15, 2005, he appeared with counsel before County Court Judge Nicholas DeRosa in the County Court, Orange County, voluntarily waived his right to a grand jury and preliminary hearing, and pleaded guilty to a superior court information charging him with a violation of Penal Law § 155.30, grand larceny in the fourth degree, a class E felony (one count). He was sentenced to five years’ probation, with restitution in the amount of $22,500.
Section 90 (4) (a) of the Judiciary Law provides as follows: “Any person being an attorney and counsellor-at-law who shall be convicted of a felony as defined in paragraph e of this subdivision, shall upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.”
Although a copy of the petitioner’s present motion was served on the respondent’s attorney, John Ingrassia, he has submitted no response or cross motion.
By virtue of his conviction of a felony, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the petitioner’s motion is granted and, effective immediately, the respondent’s name is stricken from the roll of attorneys and counselors-at-law.
Prudent:, P.J., Florio, Miller, Schmidt and Covello, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Anthony J. Perna, Jr., admitted as Anthony Joseph Perna, Jr., is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Anthony J. Perna, Jr., admitted as Anthony Joseph Perna, Jr., shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Anthony J. Perna, Jr., admitted as Anthony Joseph Perna, Jr., is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other *88public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Anthony J. Perna, Jr., admitted as Anthony Joseph Perna, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).